Local Form H30153d (05/17)
Information to identify the case:
Debtor 1              Dwayne Keith Mendoza                        United States Bankruptcy Court
                      Name
                                                                  District of Hawaii

Debtor 2              Nila Tadena Mendoza
                                                                  Case number: 18−01453
(Spouse, if filing)
                      Name                                        Chapter: 13

ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
After notice and a hearing, and for the reasons stated on the record in accordance with Bankruptcy Rule
7052, the objection to the chapter 13 plan is sustained and the debtor's plan is denied confirmation.

Pursuant to LBR 3015−3(d), this case will be dismissed without further notice unless, within 14 days after
the entry of this order, the debtor files an amended plan or requests conversion of this case to another
chapter of the Bankruptcy Code.



SO ORDERED.


Date: April 3, 2019                                 Robert J. Faris
                                                    United States Bankruptcy Judge
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




           U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 23 Filed 04/03/19 Page 1 of 1
